Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 9/11/20 and 3/3/31 have been considered.
Drawings
The drawings filed 9/11/20 are acceptable to the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directed to a device used to perform a method however the details of the device have not been provided in claim 16.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (US 8,229,127 B2), cited by applicant in view of O’Neill et al. (US 2017/0042739 A1).
Re claim 1: Jorgensen et al. teaches a method for operating a hearing device having at least one microphone (103), a signal processing section(106), an active noise reduction system(102) and a receiver (110), which comprises the steps of:
picking up an input sound signal, via the at least one microphone, and converting the input sound signal into an electrical input signal (operation of element 103);
modifying, via the signal processing section, the electrical input signal and thereby generating a first electrical output signal (operation of (106) producing an output sent to element (113));
generating, via the active noise reduction system, a second electrical output signal in order to reject a noise component (operation of 112), wherein the active noise reduction system is operated in parallel with the signal processing section (see parallel operations depicted by circuit arrangement of figure 1); and
converting, via the receiver, the first electrical output signal and the second electrical output signal into an output sound signal, for output to the user (by combining signals at (116) which are then converted to a sound output in (110).
Jorgensen et al. however does not teach that accounting for a user’s hearing loss in (106) includes the use of an audiogram as set forth.  O’Neill et al. teaches that audiograms are used for determining the amount of hearing loss of a user (paragraph [0056]).  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the known audiogram as taught by O’Neill et al. into the arrangement of Jorgensen et al. to predictably provide a means for accounting for a user’s hearing loss.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Re claim 2: note element (112) in Jorgensen et al. is an ANC system (column 6, line 63) satisfying the alternative language as set forth    
Re claim 8: see figure 1 of Jorgensen et al. teaching that microphone (103) provides a signal provided to both the signal processing section (9106) and the noise reduction system (112) with each generating a respective first and second output signals. 
Re claim 9: note in Jorgensen et al. the arrangement can include two external microphones (205), column 8, lines 34 which provide to inputs to the processing section and the noise reduction section (see teaching in column 6, lines 58-61) in which the ANC can have its own input transducer.
Re claim 10: see teaching in figure 3 of Jorgensen et al. in which an internal microphone (305) can be used to provide a feedback active noise cancellation arrangement.
Re claim 11: see teaching of figure 1 of Jorgensen et al. in which the combining of signals at (116) is performed outside processing section (106) and the noise reduction system (112) which is then used to finally produce an output as set forth
Re claim 12: note arrangement of figure 5 of Jorgensen et al. which can be used in combination with figure 1 to finally generate an output signal and which can include a signal output by the DSP (512) that is applied to the ANC (501)  in a manner as set forth in the claimed arrangement 
Re claim 16: note the details of the arrangement in Jorgensen et al. are included in a hearing device (such as 200)
Allowable Subject Matter
Claims 3-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed method including in combination the features of claim 1 that additionally includes a delay unit that sets a time difference between the first and second electrical output signals as set forth in claim 3 is neither taught by nor an obvious variation of the art of record.  The limitations of claims 4-6 depend upon those features of claim 3/1. The claimed method including in combination the features of claim 1 that additionally includes the processing section having a processing time of no more than 2 ms as set forth in claim 7 is neither taught by nor an obvious variation of the art of record. The claimed method including in combination the features of claim 1 that additionally includes a delay unit in the signal processing section  and used for operation as set forth in claim 13 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 14 depend upon those of claim 13.  The claimed method including in combination the features of claim 1 that additionally includes the processing section having a processing time of no more than 1 ms as set forth in claim 15 is neither taught by nor an obvious variation of the art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        5/10/21